DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on October 14, 2021.
Claims 4, 9, 14-15, 17-18, and 20 are cancelled.
Claims 1-3, 5-8, 10-13, 16, 19, and 21-22 are pending.
Claims 1-3, 5-8, 10-13, 16, 19, and 21-22 are examined.
This Office Action is given Paper No. 20220118 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5-8, 10-13, 16, 19, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fletcher et al. (US 9,390,431), in view of Londergan et al. (US 2014/0039988), and further in view of Boss et al. (US 2014/0310192).

Claims 1, 16
Fletcher discloses:
a repository (database, see C17 L55-63) for recording incentives (rewards, see C13 L40-57) awarded to a participant (subscriber, see C13 L19-40) in an incentive program, wherein the repository is configured to maintain a member account (account, see C13 L40-57) linked to the participant registered with the incentive program;
a database including public transportation metrics and private transportation metrics, wherein the public transportation metrics include at least one of a mode of transport metric (e.g. mass transit, bicycles, train, see C14 L19-26), a passenger carrying capacity metric, a public transport fare metric, and a public travel distance metric (distance traveled, see C14 L19-45), 
at least one processor (computer, see C17 L55-63) in communication with the repository and the database;
at least one memory (memory, see C20 L10-15) including computer program code and an input port coupled to the at least one processor, the input port configured to: 
receive, through at least one of (a) a ticket issued for travel on a public transport facility for transporting a plurality of individuals, (b) a payment instrument used at a fare calculation sensor associated with the public transport facility, and/or (c) a transport application (software application, on a smartphone, see C17 L5-18, C18 L9-17, C21 L39-58) associated with the public transport facility, an indication of usage of the public transport facility (user’s travel events and data, see C17 L5-18) by the participant and an identifier (identity of subscriber, see C20 L16-35) for the participant, wherein the indication of usage of the public transport facility includes an indication of at least a distance of travel (distance travels, see C15 L37-43) of the participant and/or a type of the public transport facility, wherein the type of the public transport facility includes at least one of a bus (bus, see C5 L22-31, C18 L54-67) and a train (train, see C14 L19-26);
receive the identifier for the participant (identity of subscriber, see C20 L16-35);
the at least one processor configured, by the computer program code, to:
compare the indication of usage of the public transport facility (user’s travel events and data, see C17 L5-18) to at least one of the public transportation metrics (type of travel, distance of travel, see C5 L39-57);
based on the comparisons: determine a reward (allocate a value to the qualified journey, see C13 L19-40) for the participant for the usage of the public transport facility;
provide, to the repository, data (received data, see C13 L19-40) indicative of the determined reward and the determined penalty;
based on the identifier for the participant, update (update, see C13 L19-40) a balance in the member account (commuter subscriber account, see C13 L19-40) with the determined reward and the determined penalty, whereby the participant is rewarded and/or penalized based on a carbon footprint (e.g. rewards for traveling by beneficial modes, lowering pollution levels, see C22 L18-54) associated with use of the public transport facility and/or the private vehicle by the participant.
Fletcher does not disclose:
Wherein… metric;
Receive… vehicle;
Compare… metrics;
Determine… vehicle.
Londergan teaches:
wherein the private transportation metrics include a private travel distance metric (driving distance, see [0025]) and at least one of a fuel type metric, a travel duration metric (duration, see [0025]), and a vehicle age metric;
receive, from a vehicle tracking device (pollution recording unit, see [0024-0025]) installed in a private vehicle (e.g. automobile, truck, see [0023]) registered with the incentive program and associated with the participant, an indication of usage of the private vehicle (pollution behavior, see [0025]), wherein the indication of usage of the private vehicle includes an indication of a distance of travel (driving distance, see [0025]) of the private vehicle;
in response to authentication of the private vehicle as registered to the incentive program, compare the indication of usage of the private vehicle (pollution behavior, see [0025]) to at least two of the private transportation metrics (duration, driving distance, time of day, traffic information, see [0025-0029]);
based on the comparisons: determine a penalty (financial incentive can be a penalty, e.g. during rush hour, see [0018, 0027]) for the usage of the private vehicle.
Fletcher discloses a system and method for rewarding commuters that cycle, walk, run, or use public transport by using a database that tracks activity. Fletcher also discloses detecting the type of travel event and determining which category it should fall into (e.g. cycling, in a vehicle, driving in car, traveling on a bus, see C18 L54-67). Fletcher does not explicitly disclose tracking usage of a private vehicle and comparing the indication of usage of the private vehicle to determine a penalty, but Londergan does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for rewarding commuters of Fletcher with the tracking usage of a private vehicle and comparing the indication of usage of the private vehicle to determine a penalty of Londergan because 1) a need exists for rewarding those who commute to work using green travel means (see Fletcher C1 L14-21); and 2) a need exists for individualized incentives that influence vehicle operator behavior (see Londergan [0001]). Tracking the usage of a private vehicle to determine the usage will assist in determining a penalty.
Fletcher in view of Londergan discloses the limitations above. Fletcher in view of Londergan does not disclose:
Authenticate… program.
Boss teaches:
authenticate said private vehicle (vehicle, see [0039]) as registered to the incentive program (incentive or disincentive to driver, see [0047-0048]).
Fletcher in view of Londergan discloses receiving an indication of public transport usage, receiving an indication of private vehicle usage, comparing the indications of usage to metrics, determining a reward for the public transport usage, determining a penalty for the private vehicle usage, and updating a balance in a member account. Fletcher in view of Londergan does not disclose authenticating the private vehicle as registered to the incentive program, but Boss does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for rewarding commuters of Fletcher, in view of Londergan with the authenticating the private vehicle as registered to the incentive program of Boss because 1) a need exists for rewarding those who commute to work using green travel means (see Fletcher C1 L14-21); 2) a need exists for individualized incentives that influence vehicle operator behavior (see Londergan [0001]); and 3) a need exists for improving conventional traffic congestion management techniques that apply a macroscopic perspective of a narrow collection of driving information (see Boss [0003]). Authenticating the private vehicle as registered to the incentive program allows for an incentive or disincentive to the driver. 

Claim 2
Furthermore, Fletcher discloses:
an output port coupled to the at least one processor, the output port configured to transmit the data (RFID tag emits radio signal, see C14 L59 – C15 L9) indicative of the determined reward and the determined penalty;
wherein the at least one processor is further configured to transmit, through the output port, the data (received data, see C13 L19-40) indicative of the determined reward and the determined penalty, and an instruction to update (update account, see C13 L19-40) the balance in the member account to the repository.

Claim 3
Furthermore, Londergan teaches:
the determination of the penalty depends on an amount of carbon footprint (amount of CO2 above threshold, see [0028]) contributed from the usage of the private vehicle.

Claim 5
Furthermore, Fletcher discloses:
the determination of the reward depends on a passenger carrying capacity of the used public transport facility (e.g. bus or train, see C5 L22-31, C18 L54-67, C14 L19-26) and a distance travelled (distance traveled, see C14 L27-43, C15 L37-43) during the usage of the public transport facility.

Claim 6
Furthermore, Fletcher discloses:
the public transportation metrics (e.g. distance traveled, see C14 L19-45) and the private transportation metrics are changeable (disable transmissions of his location, see C19 L30-37) through a command received by the system.

Claim 7
Furthermore, Fletcher discloses:
the input port is configured to, in connection with receiving the indication of usage of the public transport facility, receive the indication of usage through one or more of the following:
a scan of the ticket issued for travel on the public transport facility;
a capture of the payment instrument used at the fare calculation sensor, the payment instrument being owned by the participant registered with the incentive program; and/or
a message received from the transport application (software application, on a smartphone, see C17 L5-18, C18 L9-17, C21 L39-58) associated with the public transport facility (free public transport to football games, see C21 L53-58), the message containing data establishing a link to the participant registered with the incentive program.

Claim 8
Furthermore, Boss teaches:
the input port is further configured to receive registration details (public and/or non-public vehicle registration systems, see [0039]) of the private vehicle before receipt of the indication of the usage of the private vehicle.

Claim 10
Furthermore, Fletcher discloses:
the input port is further configured to receive details of one or more public transport modes (e.g. bicycles, train, see C14 L19-26) for enrollment under the public transport facility (city public transit authority, see C16 L11-15) before receipt of the indication of the usage of the public transport facility.

Claim 11
Furthermore, Fletcher discloses:
the at least one processor is further configured, by the computer program code, to authenticate the usage of the public transport facility through identification of a match to one of the enrolled public transport modes (verify details of type of commute and destination, see C15 L60 – C16 L5, C20 L16-35).

Claim 12
Furthermore, Fletcher discloses:
the input port is further configured to receive a redemption request against the member account (claim reward, see C13 L40-57); and
wherein the at least one processor is further configured, by the computer program code, to update the balance in the member account after the redemption request is processed (see C13 L40-57).

Claims 13, 19
Furthermore, Londergan teaches:
the at least one processor is further configured, by the computer program code, to: 
establish whether the registered private vehicle is also registered for a public hire scheme (carpools, see [0034]); 
convert the determined penalty into a reward (financial incentive increased if use carpool, see [0034]) when the establishment indicates that the usage of the registered private vehicle is under the public hire scheme.

Claim 21
Furthermore, Boss teaches:
the payment instrument includes at least one of a payment card and/or a digital wallet (subscription or fee agreement, see [0087]).

Claim 22
Furthermore, Fletcher discloses:
the indication of usage further includes a type of the private vehicle (e.g. bicycle, see C14 L19-26).

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not teach authenticating a private vehicle registered to the incentive program. Specifically, Applicant argues that Cebon teaches authenticating participants, and not a vehicle. Additionally, Applicant argues that the carpooling of Cebon is a form of public transportation.
Examiner disagrees. Cebon discloses the vehicle registration, which is being authenticated (i.e. not an individual). Furthermore, a private vehicle used for carpooling still remains a private vehicle. The owner of the private vehicle determines its use, as opposed to public transportation that is managed by a municipality. Nonetheless, please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support 1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.